Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West Energy Trust announces the extension of the Distribution Reinvestment Plan to United States resident Unitholders CALGARY, Aug. 9 /CNW/ - (PWT.UN - TSX; PWE - NYSE) Penn West Energy Trust ("Penn West") is pleased to announce the adoption of an amended and restated Distribution Reinvestment and Optional Trust Unit Purchase Plan (the "New Plan"). The New Plan continues to provide eligible holders of Penn West's units the opportunity to reinvest monthly cash distributions to acquire additional units at a price which will initially be at a discount to market without having to pay commissions, service charges or brokerage fees.
